Citation Nr: 0924512	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  08-10 271	)	DATE
	)
	)



On appeal from the Department of Veterans Affairs Regional 
Office in New York, New York



THE ISSUE

Entitlement to dependency and indemnity compensation (DIC), 
to include as a result of a service-connected cause of death.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who had 
over 20 years of active service, including from April 1973 to 
January 1978.  He died in December 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The Veteran died in December 2003 as a result of 
metastatic gastric carcinoma.  

3.  At the time of his death, the Veteran was not service 
connected for any disability, nor had he filed for service 
connection for any disability in his lifetime.

4.  A disease or injury which caused or contributed to the 
Veteran's death is not shown to have been a result of any 
established event, injury, or disease during active service 
for which service connection may be established under 
applicable law.


CONCLUSION OF LAW

A service-connected disability did not cause, hasten or 
contribute substantially or materially to the Veteran's 
death; the criteria for service connection for the cause of 
the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1310, 1318 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.22, 
3.303, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the appellant in a 
letter dated in September 2005.  That letter notified the 
appellant of VA's responsibilities in obtaining information 
to assist in completing her claim and identified her duties 
in obtaining information and evidence to substantiate her 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Hupp v. Nicholson, 21 Vet. App. 342 (2007) 
that, when adjudicating a claim for dependency and indemnity 
compensation (DIC) (to include service connection for the 
cause of the Veteran's death), the VA must perform a 
different analysis depending upon whether a Veteran was 
service connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include (1) a statement of 
the conditions, if any, for which a Veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the Veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service 
connected.

The Board finds that the September 2005 VCAA letter 
substantially satisfied the provisions of 38 U.S.C.A. § 
5103(a) and Hupp, supra.  The appellant was informed about 
the information and evidence not of record that was necessary 
to substantiate her claim; the information and evidence that 
the VA would seek to provide; the information and evidence 
the claimant was expected to provide; and to provide any 
evidence in her possession that pertained to her claim. 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Although the appellant 
was not provided an additional specific notice as to these 
matters, because of the decision in this case any deficiency 
in the initial notice of the duty to notify and duty to 
assist in claims involving a disability rating and an 
effective date for the award of benefits is harmless error.  
The notice requirements pertinent to the issue on appeal have 
been sufficiently met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.  The evidence does not show the Veteran was a 
radiation-exposed veteran or that he developed a disease 
associated with exposure to certain herbicides and the Board 
finds a VA medical opinion is not required.  The Court has 
held that VA's duty to assist does not always require that a 
medical opinion be obtained.  Wood v. Peake, 520 F.3d 1345 
(Fed. Cir. 2008).  Further attempts to obtain additional 
evidence in this case would be futile.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.
Pertinent Laws and Regulations

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2008).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the Veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

VA law provides that entitlement to DIC may be established in 
the same manner as if the veteran's death were service 
connected where it is shown that the death was not the result 
of willful misconduct, and the veteran (1) was continuously 
rated totally disabled for the 10 years immediately preceding 
death, (2) was rated totally disabled upon separation from 
service, was continuously so rated, and died more than five 
but less than ten years after separation from service, or (3) 
was a former prisoner of war who died after September 30, 
1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2008).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  
Certain disorders associated with herbicide agent exposure in 
service may be presumed service connected.  See 38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  
Veterans diagnosed with an enumerated disease who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.  Gastric carcinoma 
or stomach cancer are not listed among these enumerated 
diseases.

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 72 Fed. Reg. 32,395 (Jun. 12, 
2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

VA regulations provide that diseases specific to radiation-
exposed veterans, including cancer of the stomach, shall be 
presumed to have been incurred in service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  The term radiation-exposed veteran 
means either a veteran who while serving on active duty, or 
an individual who while a member of a reserve component of 
the Armed Forces during a period of active duty for training 
or inactive duty training, participated in a radiation-risk 
activity.  38 C.F.R. § 3.309(d)(3)(i).  

VA regulations provide that in claims involving radiation 
exposure in which a radiogenic disease first became manifest 
after service and not manifest to a compensable degree within 
any applicable presumptive period an assessment will be made 
as to the size and nature of the radiation dose or doses.  
38 C.F.R. § 3.311(a)(1) (2008).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

Service treatment records are negative for complaint, 
treatment, or diagnosis associated with gastric carcinoma.  
Records show the Veteran served in the Republic of Vietnam 
from September 1966 to July 1967 and that his principal 
duties during active service were military policeman.  There 
is no report of radiation exposure during active service.

In support of her claim the appellant asserted that the 
Veteran died as a result of metastatic gastric carcinoma due 
to his daily exposure to Agent Orange during service in 
Vietnam.  She also stated, in essence, that he had possible 
side effects of having been exposed to radar radiation while 
he was stationed in Michigan.  She stated he never smoked, 
that he rarely drank a glass of wine, that he was never 
obese, and that he was conscious of getting physical 
exercise.  

The Veteran's death certificate shows he died in December 
2003 as a result of metastatic gastric carcinoma to the 
liver, bone, lung, and peritoneum.  The approximate interval 
between onset and death was four months.  Private medical 
records show the Veteran was seen in August 2003 with 
complaint of epigastric pain since the previous June.  The 
diagnoses included gastric cancer.  No opinions as to 
etiology were provided.

VA records show that at the time of his death the Veteran was 
not service connected for any disability.  There is no 
indication that he had filed for service connection for any 
disability in his lifetime.

Based upon the evidence of record, the Board finds that a 
disease or injury which caused or contributed to the 
Veteran's death is not shown to have been a result of any 
established event, injury, or disease during active service 
for which service connection may be established under 
applicable law.  The Board further finds that gastric 
carcinoma is not a disease recognized by VA as associated 
with herbicide exposure in Vietnam and consideration of 
presumptive service connection on this basis is not 
warranted.  There is also no competent evidence demonstrating 
that the Veteran's gastric carcinoma was, in fact, incurred 
as a result of exposure to Agent Orange and no probative 
evidence demonstrating that he was either exposed to ionizing 
radiation or that he participated in a radiation-risk 
activity during active service.  

The medical evidence of record shows the Veteran developed 
the gastric carcinoma that subsequently resulted in his death 
in 2003, a tine interval of approximately 25 years after his 
discharge from active service.  The Court has held that the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is 
evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

While the appellant may sincerely believe that the Veteran's 
gastric carcinoma developed as a result of active service, 
she is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, her claim for entitlement to DIC must 
be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to DIC, to include as a result of a service-
connected cause of death, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


